Order of the Special Term confirming the report of the referee, sustaining the certiorari order and annulling the determination of the board of standards and appeals reversed on the law and the facts, with costs, and the matter remitted to the board for a new hearing and for the applicants to take such further proceedings as they may be advised, on the ground that no witnesses were called before the board on the hearing in June, 1933, to establish the fact that a variance should be granted because of unnecessary hardships and practical difficulties in respect to adapting the property to a conforming use; that the discretion to be exercised was that of the board and not of the referee acting upon new evidence and his personal inspection of the premises as opposed to a similar inspection made by four members of the board in reaching its determination. (People ex rel. St. Albans-S. Corp. v. Connell, 257 N. Y. 73; Matter of New York & Richmond Gas Co. v. Connell, 242 App. Div. 691.) The appeal from the order appointing a referee has apparently been abandoned and is now of no consequence. Therefore, that appeal is dismissed, without costs. Young, Hagarty, Carswell, Seudder and Davis, JJ., concur.